DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 62-204309.
Regarding claims 1-3, JP 62-204309 discloses an inductor comprising:
- a core including a middle portion [14] extending in an axial direction, two core flange portions [12] spreading radially outward from both respective ends of the middle portion in the axial direction, and a side wall portion [16] connecting radially outer ends of the two respective core flange portions, wherein the core includes two pot-shaped core segments adjacent to each other in the axial direction; 
- a bobbin [26] including a cylindrical portion extending in the axial direction, the cylindrical portion being fitted to an outer periphery of the middle portion; and 
- an annular coil [24] wound on the middle portion of the core via the cylindrical portion of the bobbin, wherein the bobbin further includes bobbin flange portions [figure 2] extending from both respective ends of the cylindrical portion, each bobbin flange portion separating the corresponding core flange portion of the core from the coil, and a positioning portion [20, 30] 
Regarding claim 4, JP 62-204309 further discloses the core includes a peripheral core including the side wall portion and the two core flange portions, a part of the side wall portion in a circumferential direction being open so that the peripheral core has a cup shape, and a central core that is assembled into the peripheral core so that both ends of the central core are in contact with respective inner surfaces of the two core flange portions in the axial direction, the central core corresponding to the middle portion.
Regarding claim 5, JP 62-204309 inherently discloses the peripheral core and the central core are formed from magnetic materials that are the same as each other [figure 2.]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-204309 in view of JP 03-128921.
Regarding claims 7-9, JP 62-204309 discloses at least three positioning portions [projections 20, 30 and indents 18, 28], wherein the positioning portions spaced apart from 
JP 62-204309 discloses the instant claimed invention except for the positioning portions all formed of projections.
	JP 03-128921 discloses positioning portions [32] formed of projections on flanges of a coil bobbin [figure 1.]
	It would have been obvious at the time the invention was made to use all projections for the positioning portions of JP 62-204309, as suggested by JP 03-128921, for the purpose of facilitating assembling.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-204309 in view of Saito [JP 2000-114062A.]
	Regarding claim 6, JP 62-204309 discloses the instant claimed invention except for specific material of the peripheral core and the central core.
	Saito discloses a pot-type core structure including a central core [4] and outer core elements [5, 8], wherein the central core and outer core elements formed of different material [see abstract.]
	It would have been obvious at the time the invention was made to use the core’s design of Saito in JP 62-204309 for the purpose of facilitating different magnetic field/flux.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 62-204309 in view of Won et al. [US 2013/0154782 A1 for motivation purpose]
JP 62-204309 discloses different types/designs/shapes of the positioning portions [18, 20, 28, 30.]
The specific ring shape design of the positioning portion would have been an obvious design consideration for the purpose facilitating manufacturing and/or assembling [note, Won et al. discloses bobbin/spool flanges [23] having ring shape design 27 projected thereon.]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN T NGUYEN whose telephone number is (571)272-1996.  The examiner can normally be reached on Mon - Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TUYEN T NGUYEN/Primary Examiner, Art Unit 2837